ROBB, Associate Justice.
Appeal from a decision of the Patent Office refusing the claims of appellant’s application for a patent on confectionery material composed in part of hydrogenated oil.
Each of the several tribunals of the Patent Office has fully and satisfactorily answered appellant’s contentions. An examination of the record convinces us of the correctness of the conclusion reached by the Office, and, since we can add nothing to what has been said there, we affirm the decision without further discussion.
Affirmed.